Citation Nr: 0604120	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  00-00 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


1.  Entitlement to service connection for chronic urinary 
disability.

2.  Entitlement to service connection for thyroid disability.

3.  Entitlement to a rating in excess of 10 percent for left 
epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik


INTRODUCTION

The veteran served on active duty from January 1972 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in May 2000.

The issues on appeal were originally before the Board in 
September 2003 when they were remanded for additional 
evidentiary development and to cure a procedural defect.  


FINDINGS OF FACT

1.  A chronic urinary disability was not present during 
active duty or for years thereafter nor is a chronic urinary 
disability otherwise related to such service or to the 
veteran's service-connected left epididymitis.

2.  A thyroid disability was not present during active duty 
or for years thereafter nor is a thyroid disability otherwise 
related to such service.

3.  The service-connected left epididymitis is manifested by 
pain and swelling but without the requirement for drainage, 
hospitalization or intensive therapy.




CONCLUSIONS OF LAW

1.  A chronic urinary disability was not incurred in or 
aggravated by the veteran's active duty service, nor is a 
chronic urinary disability proximately due to or caused by a 
service-connected disability..  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).

2.  A thyroid disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

3.  The criteria for entitlement to a rating in excess of 10 
percent for left epididymitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 7525 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the December 
1999, and June 2001 rating determinations, the January 2000 
statement of the case, the August 2000 and April 2005 
supplemental statements of the case, and the April 2004 VCAA 
letter, have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the statement and supplemental 
statements of the case and in the VCAA letter the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying the relevant evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the April 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's decision came before notification of 
the veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in April 2004 regarding what 
information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA and 
private treatment records have been obtained.  The veteran 
has been afforded appropriate VA examinations, and medical 
opinions have been obtained.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issues on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.

Service connection criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Additionally, 
for veteran's who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as endocrinopathies, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

For purposes of this case, the Board also notes that 
congenital or developmental defects are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.  VA's General Counsel has held, however, that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole shows that the manifestations of the disease in 
service constituted "aggravation" of the disease within the 
meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 
18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  According to the VA 
General Counsel's opinion, however, a congenital defect can 
be subject to superimposed disease or injury, and if that 
superimposed disease or injury occurs during military 
service, service-connection may be warranted for the 
resultant disability.  VAOPGCPREC 82-90.


Entitlement to service connection for chronic urinary 
disability.

The Board finds that service connection is not warranted for 
a chronic urinary disability.  

The only urinary problems evidenced in the service medical 
records were a neurogenic bladder and bladder neck 
contracture.  The veteran was also treated for epididymitis 
and prostatitis during active duty.  Service connection has 
already been established for epididymitis, and there is 
nothing to suggest any current chronic prostatitis, nor is 
such disability being claimed.   

A May 1976 medical record indicates that a cystourethroscopic 
examination was conducted.  The preoperative diagnosis was 
recurrent epididymitis and the post-operative diagnosis was 
bladder neck contracture.  

A March 1981 record indicates that the veteran had a history 
of bed wetting, recurrent epididymitis and urge incontinence 
since very early childhood.  

In May 1981, chronic bilateral epididymitis and vasisitis was 
noted along with an uninhibited neurogenic bladder of an 
unknown etiology.  A separate record dated in May 1981 
indicates that the chronic bilateral epididymitis and 
vasisitis were probably secondary to the neurogenic bladder.  

At the time of the May 1991 retirement examination, clinical 
evaluation of the genitoury and endocrine systems were 
normal.  There was an annotation that the veteran had a 
history of chronic epididymitis first noted in 1975 which was 
manifested by pain and urgency.  The last episode was in 
1981.  

The post-service medical evidence of record demonstrates the 
continued presence lower urinary tract symptoms.  
Significantly, the lower urinary tract symptoms have not been 
linked to the veteran's active duty service.  

A VA examination was conducted in March 1992.  At that time, 
it was noted that the veteran had a history of epididymitis 
beginning in 1976.  He did not have any problems with the 
disability for the preceding two years.  It was also noted 
that the veteran was diagnosed with a neurogenic bladder 
which was manifested by some urinary urgency and small 
amounts of incontinence.  

A March 1994 VA clinical record includes an impression of 
sperm granuloma and chronic cystic epididymitis.  

A June 1998 VA clinical record includes the notation that the 
veteran had symptoms of dribbling for several years.  He also 
reported difficulty in urination, especially in the morning.  
The pertinent assessment was urinary dribbling.  

In October 1998, it was noted that the veteran had a history 
of neurogenic bladder with bladder neck contracture.  He had 
had some dribbling and morning hesitancy for the prior month.  

A VA genitourinary examination was conducted in September 
1999.  The veteran complained of diminished stream first 
thing in the morning with improved flow thereafter and also 
nocturia two to three times per night and an occasional sense 
of residual urine.  The impression was status post vasectomy 
with left sperm granuloma and history of question recurrent 
epididymitis.  

In November 1999, it was noted that the veteran had a long 
history of bladder neck contracture which was congenital.  

The veteran testified at a local RO hearing in May 2000 that 
he was receiving medication for a bladder problem but he did 
not know the name.  No physician had linked the veteran's 
urinary condition to his epididymitis.  He reported that he 
had had urinary problems as long as he could remember but 
they increased in the early 1980's.  He denied a urinary 
problem prior to his active duty service.  The in-service 
diagnosis of the urinary problem was reportedly bladder neck 
contracture and neurogenic bladder.  

A VA genitourinary examination was conducted in February 
2003.  It was noted that the veteran underwent a vasectomy in 
1974 which was followed by numerous episodes of left sided 
scrotal pain diagnosed as epididymitis.  Treatment had been 
with local scrotal support and antibiotics which was usually 
a tetracycline-type medication with good results.  The 
veteran also reported long standing lower urinary tract 
symptoms manifested by diminished force and caliber of the 
stream especially in the morning associated with frequency of 
urination and intermittency of the stream.  It was noted that 
a cystoscopic examination was interpreted as revealing 
bladder neck contracture but no endoscopic treatment was 
performed.  It was also noted that there was a presumed 
diagnosis of neurogenic bladder but the diagnosis was not 
actually documented by cystometrics or urodynamics.  Nocturia 
was present once per night when on medication.  There was no 
incontinence, dysuria or hematuria was noted.  The pertinent 
impression was likely bladder outlet obstruction by bladder 
neck contracture or benign prostatic hypertrophy.  The 
examiner opined that the lower urinary tract symptoms were 
not indicative of a neurogenic bladder but rather they were a 
manifestation of bladder outlet obstruction by either bladder 
neck contracture or middle lobe prostatic enlargement or 
prostatic enlargement per se.  The examiner did not see any 
relationship between the veteran's scrotal complaints and his 
lower urinary tract symptoms.  

A VA genitourinary examination was conducted in June 2004.  
It was noted that the veteran had a vasectomy in-service and 
subsequently developed chronic left sided probably epididymal 
pain.  The examiner noted that this was not an unusual 
occurrence in a subset of patients after a vasectomy because 
of the obstructive nature of the procedure which produced a 
backlog of pressure within the epididymal tubules.  It was 
also noted that the veteran had lower urinary tract symptoms 
which had been evaluated in a clinical setting on numerous 
occasions without evidence of bladder outlet obstruction.  
Urinary flow rates were usually normal and there was usually 
fairly normal bladder emptying without large amounts of 
residual urine.  Medication had produced excellent results in 
terms of decreasing the symptoms of frequency, nocturia or 
weak stream.  On two occasions when the medication was 
discontinued, the veteran noted a return of the bothersome 
urinary complaints.  Physical examination failed to disclose 
a distended bladder.  The pertinent impression was lower 
urinary tract symptoms probably secondary to benign prostatic 
hypertrophy and well controlled on alpha beta blocker 
therapy.  The examiner opined that it was less likely than 
not that the veteran's current urinary symptoms were due to 
or related to any condition that occurred during the 
veteran's period of active duty.  

In a June 2004 statement, the veteran reported that he 
continued to have moderate bladder problems including 
difficulty urinating in the morning.  

The Board finds the competent evidence of record demonstrates 
that the veteran does not have a chronic urinary disability 
which was incurred in or aggravated by his active duty 
service.  A neurogenic bladder and bladder outlet obstruction 
which were present during active duty and thereafter have 
been noted to be congenital conditions.  As indicated above, 
service connection cannot be granted for a congenital 
condition.  The veteran has testified that there was no 
health care professional who was willing to go on the record 
as linking currently existing lower urinary tract 
symptomatology to the veteran's active duty service.  The two 
VA examinations conducted in February 2003 and June 2004 were 
specifically scheduled, in part, to determine if the veteran 
currently had a chronic urinary condition which was linked to 
his active duty service.  Neither of the examiners linked a 
chronic urinary disability to the veteran's active duty 
service and, in fact, one of the examiner affirmatively 
opined that there was no such link.  The symptomatology was 
attributed at that time to benign prostatic hypertrophy which 
was not present during active duty.  The record also includes 
a medical opinion that there is no relationship between any 
urinary disorder and the already service-connected 
epididymitis, and the Board views this as persuasive evidence 
that a chronic urinary disorder is not proximately due to or 
caused by, or aggravated by, the epididymitis.  Therefore, 
secondary service connection is not warranted.   

The only evidence of record which indicates in any way that 
the veteran currently experiences a chronic urinary 
disability which was incurred in or aggravated by the 
veteran's active duty service is the veteran's own 
allegations.  As a lay person however, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  His opinion as to the existence 
and etiology of a chronic urinary disability is without 
probative value. 

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable. 38 
U.S.C.A. § 5107(a).

Entitlement to service connection for thyroid disability.

The Board finds that service connection is not warranted for 
a thyroid disability.  The service medical records were 
devoid of any diagnosis of a thyroid disability.  At the time 
of the May 1991 retirement examination, clinical evaluation 
of the endocrine system was normal.  Furthermore, the veteran 
denied having or ever having had thyroid trouble on Report of 
Medical History he completed in May 1991.  This finding is 
supported by the veteran's testimony in May 2000 that he was 
first diagnosed with a thyroid disorder in 1995 or 1996.  He 
testified that he did not receive any treatment for his 
thyroid but was treated for hypoglycemia during active duty.  

The Board notes that service connection has been denied for 
hypoglycemia previously.  

There is no competent evidence of record of the presence of 
any endocrinopathies within one year of discharge which would 
allow for the grant of service connection on a presumptive 
basis.  A VA examination which was conducted in March 1992 
indicates that the veteran was hypoglycemic beginning in 
1973.  The endocrine system, however, was determined to be 
normal at that time.  No diagnosis of a thyroid disability 
was made.  

The first competent evidence of record of the presence of a 
thyroid disability is dated in 1996, when assessments of 
graves disease and hyperthyroidism were made.  A December 
1996 VA clinical record includes the notation that the 
veteran had a history of Graves Disease for four months.  The 
assessment was symptomatic hyperthyroidism with concomitant 
lab abnormalities.  A January 1997 radioactive iodine uptake 
scan conducted in January 1997 was interpreted as revealing 
borderline to mild hyperthyroidism.  A separate clinical 
record dated in January 1997 includes the notation that the 
veteran was being evaluated for hyperthyroidism.  It was 
noted that in August-September of 1996, the veteran reported 
increased agitation, heat intolerance, a 10 pound weight loss 
and sweating.  There was no past history of thyroid disease.  
Another clinical record dated in January 1997 included the 
assessment of hyperthyroidism of an uncertain etiology, 
though most likely due to Graves Disease.  

An April 1997 VA clinical record includes the assessment of 
history of Graves Disease status post radioactive iodine 
oblation.  

There is no competent evidence of record linking a current 
thyroid disability to the veteran's active duty service.  A 
VA thyroid and parathyroid examination was conducted in March 
2003.  It was noted that the veteran was diagnosed with 
hyperthyroidism in 1998.  Hypothyroidism developed after 
radioactive iodine treatment.  The diagnosis was 
hypothyroidism secondary to radioactive iodine treatment.  
The examiner noted that the veteran developed hypothyroidism 
secondary to radioactive iodine treatment in 1998.  The 
examiner opined that a diagnosis of hyperparathyroidism was a 
clerical error.  

A second VA thyroid and parathyroid examination was conducted 
in June 2004.  It was noted that the veteran developed 
hyperthyroidism in 1995 which was treated with radioactive 
iodine in 1998.  Hypothyroidism developed after the 
radioactive iodine treatment.  The diagnosis was 
hypothyroidism secondary to radioactive iodine treatment.  
The examiner noted that the hypothyroidism occurred after the 
veteran's active duty service and there was no evidence of 
symptoms in the service medical records of hypothyroidism.  
The examiner opined that it was less than likely that the 
current hypothyroidism was due to a condition which was 
treated or present during active duty.  

The only evidence of record which indicates in any way that 
the veteran currently has a thyroid disorder which was 
incurred in or aggravated by the veteran's active duty 
service is the veteran's own allegations.  As a lay person 
however, the veteran is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  His opinion as to the existence and etiology of a 
thyroid disability is without probative value. 

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable. 38 
U.S.C.A. § 5107(a).

Entitlement to a rating in excess of 10 percent for left 
epididymitis.

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected recurrent epididymitis is 
rated as 10 percent disabling under 38 C.F.R. § 4.115b, Code 
7525 (for chronic epididymo-orchitis), as urinary tract 
infection which, in turn, is rated under 38 C.F.R. § 4.115a, 
which provides for rating as renal dysfunction where there is 
poor renal function, and a 30 percent rating where there is 
recurrent symptomatic infection requiring drainage and/or 
frequent hospitalization (greater than two times per year), 
and/or requiring continuous intensive management.  A 10 
percent rating is warranted when there is long-term drug 
therapy, one to two hospitalizations per year and/or 
requiring intermittent intensive management.  

Factual Background

The veteran submitted his claim of entitlement to an 
increased rating for epididymitis in April 1999.  

A VA genitourinary examination was conducted in September 
1999.  The veteran reported that he had had over 100 episodes 
of presumed epididymitis which started after a vasectomy in 
1974.  His symptoms consisted of diminished force in caliber 
of his stream the first thing in the morning with improved 
flow thereafter.  He reported nocturia two to three times per 
night and an occasional sense of residual urine.  A urinary 
flow rate and bladder ultrasound which were conducted within 
the previous year were noted to have demonstrated 
satisfactory findings.  Physical examination revealed an 
essentially normal right testis with a slightly dilated 
epididymis which was consistent with the effects of a 
vasectomy.  The left testis was sensitive to the touch.  The 
impressions were status post vasectomy with left sperm 
granuloma and history of question recurrent epididymitis.  
The examiner noted that it was well described in the medical 
literature that a certain percentage of patients have 
persistent pain in the epididymis especially following a 
vasectomy.  It was also well known that sperm granulomas 
could be tender which might be a part of the veteran's 
problem.  It was also noted that there was a subset of 
patients who have orchalgia on a recurrent basis for an 
unknown reason.  

A February 2000 VA clinical record includes the assessment of 
chronic epididymitis possibly secondary to straining to 
urinate.  

The veteran testified at a local RO hearing in May 2000 that 
he did not have any kind of renal dysfunction associated with 
his service connected epididymitis.  He did not have any 
infections which required drainage.  He alleged that he was 
being treated with oral antibiotics when the infection flared 
up.  He did not remember the name of the medication he was on 
for bladder problems.  He had only been hospitalized during 
active duty for the disability.  The main symptoms he 
experienced during flares was pain and swelling in the 
testicles.  

At the time of a February 2003 genitourinary examination, the 
veteran reported left sided scrotal pain which was treated 
with scrotal support and antibiotics.  Physical examination 
revealed a tender left epididymitis.  The diagnosis was 
recurrent left epididymal pain.  The examiner opined that the 
veteran did not have a bacterial epididymitis but rather the 
veteran had post-vasectomy testicular or epididymal pain.  
The examiner did not find any link between the scrotal 
complaints and the lower urinary tract symptoms.  

In a February 2003 statement, the veteran alleged that his 
epididymitis had been treated for the past three years by use 
of sample antibiotics he received at the physician's office 
he was working for.  

In a June 2004 statement, the veteran reported that he 
continued to have testicular pain, especially on the left 
side.  Due to his working hours, however, he was not always 
able to see a physician.  He reported that he took non-
steroidal anti-inflammatory medication to control the pain 
and swelling.  

Analysis

The Board finds the main symptomatology associated with the 
service connected epididymitis is swelling and pain.  The 
evidence of record reflects that there is no associated 
impairment of function (e.g., renal function, voiding, etc.), 
so ratings that consider impairment of renal function do not 
apply.  The veteran testified at the time of the May 2000 RO 
hearing that the service connected disability was not 
manifested by any kind of impairment of renal dysfunction.  
No health care professional has determined that the veteran 
experiences any impairment of renal function or voiding due 
to epididymitis.  While there is some complaints of reduced 
stream in the morning, this symptomatology has been 
attributed to bladder neck contracture.  There is no 
competent evidence of record demonstrating that the service 
connected epididymitis has resulted in any requirements for 
drainage or hospitalization.  While the veteran has reported 
in February 2003, that he was treated with sample antibiotics 
at the medical office he worked at, he has not submitted any 
objective proof of this treatment despite the RO's request 
that the veteran provide such proof.  The veteran's most 
recent statement which is dated in June 2004 indicates that 
he treated his epididymitis symptomatology with non-steroidal 
anti-inflammatories without mention of antibiotics.  
Furthermore, a review of the private medical records 
submitted by the veteran indicate that he was an employee of 
a medical practice but none of the records reference any 
problems with epididymitis.  The discrepancies between the 
veteran's February 2003 and June 2004 statements along with 
the lack of objective proof in the private medical records 
demonstrating that the veteran was receiving antibiotic 
treatment for his epididymitis leads the Board to find the 
preponderance of the evidence demonstrates that the service 
connected epididymitis does not require continuous intensive 
management.  There is no recent clinical evidence of record 
which demonstrates that the veteran is receiving intensive 
management of his epididymitis.  The Board finds the 
veteran's allegations are outweighed by the lack of objective 
evidence of such treatment.  

The evidence of record does not indicate that the veteran's 
service-connected epididymitis presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  There is no indication that any of the 
disability has required any periods of hospitalization, and 
there is no evidence of marked interference in employment so 
as to render impracticable the application of regular 
schedular standards.  38 C.F.R. § 3.321(b).  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable. 38 U.S.C.A. 
§ 5107(a).


ORDER

The appeal is denied.  


	                        
____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


